Citation Nr: 0841309	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the veteran's service-
connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus.  

4.  Entitlement to service connection for the residuals of a 
stroke, to include as secondary to the veteran's service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the veteran's claims of service 
connection.  

The veteran requested and was afforded a Travel Board hearing 
in September 2008 before the undersigned Veterans Law Judge.  
A written transcript of that hearing has been prepared and a 
copy of this transcript has been incorporated into the 
record.  

The issues of entitlement to service connection for 
hypertension and coronary artery disease, to include as 
secondary to diabetes mellitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not support the existence of 
carpal tunnel syndrome, or residuals from carpal tunnel 
syndrome, of the left wrist.  

2.  The preponderance of the evidence does not indicate that 
the veteran has suffered from multiple strokes, and there is 
no medical evidence of current residuals from such a stroke.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel 
syndrome of the left upper extremity, to include as secondary 
to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).  

2.  The criteria for service connection for the residuals of 
a stroke, to include as secondary to diabetes mellitus, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in January 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  This letter also 
provided the veteran with information on how to establish a 
claim of secondary service connection.  

However, the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in the May 2006 letter statement 
of the case.  Regardless, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in January 2006, and VA has obtained these 
records as well as the records of the veteran's outpatient 
treatment with VA.  VA has also incorporated into the record 
the veteran's private medical evidence.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury as well.  38 C.F.R. § 3.310(a).  Also, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Service Connection for Left Carpal Tunnel Syndrome

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome of the left wrist.  
However, based on the record of evidence as it currently 
exists, the Board finds that service connection is not 
warranted.  There is no medical evidence of record showing 
that the veteran had carpal tunnel syndrome in the past, 
currently has carpal tunnel syndrome, or has any residual 
manifestations secondary to carpal tunnel syndrome.  

There is no evidence that the veteran suffered from carpal 
tunnel syndrome, or any disorder of the left upper extremity, 
during his military service.  According to the veteran's 
report of medical history during his December 1969 discharge 
examination, the veteran made no indication that he had any 
problems with his upper extremities.  Also, the December 1969 
examining physician concluded that the veteran's upper 
extremities were normal upon examination.  Finally, a 
thorough review of the veteran's remaining service medical 
records establishes that he never sought treatment for carpal 
tunnel syndrome, or complained about his left upper 
extremity, throughout his military service.  

During the veteran's September 2008 hearing, he testified 
that he had carpal tunnel surgery on his left wrist in 1970.  
However, there is no medical evidence of record showing that 
this surgery took place.  The veteran testified that he tried 
to obtain the records, but was told that there was no 
available evidence in the archives because the records were 
destroyed after 15 to 20 years.  

The record contains a number of private medical records from 
the Mount Carmel Medical Center from 1980.  None of these 
records note carpal tunnel syndrome in the veteran's medical 
history.  Additionally, they indicate that the veteran has 
not had any past surgeries.  There are also numerous records 
dated 1983 from Dr. P.S.  These records indicate in the 
patient's medical history that the veteran had a history of 
chest pain, hypertension and lower back strain.  None of the 
records mention a prior diagnosis of, or surgery for, carpal 
tunnel syndrome.  

In July 2004, the veteran underwent surgery for left ulnar 
nerve entrapment.  No diagnosis of carpal tunnel syndrome was 
made at this time.  Additionally, the surgical report does 
not mention a history of carpal tunnel syndrome, but the 
veteran did report having had bilateral carpal tunnel repair 
surgery in the 1970s.  However, the surgical report did not 
indicate that surgery had previously been performed on the 
veteran's left arm.  The veteran again reported a history of 
carpal tunnel surgery in a March 2005 VA physical 
examination. 

In January 2006, the veteran had a private electromyography 
examination.  The examiner noted that the left ulnar sensory 
response was absent.  A diagnosis of severe ulnar nerve 
injury on the left elbow was assigned.  No mention of carpal 
tunnel syndrome was made as part of this examination.  The VA 
physician concluded that the veteran had bilateral ulnar 
nerve entrapment with nerve conduction velocities.  Again, no 
diagnosis of carpal tunnel syndrome was assigned.  

The veteran was later afforded VA examination in July 2006.  
According to the VA examiner, the veteran reported having 
numbness in his fingers, with a burning sensation in both 
hands.  The veteran also described a loss of strength, noting 
that he often dropped items.  The examiner concluded that the 
veteran had bilateral ulnar nerve entrapment that was not 
secondary to his diabetes.  No diagnosis of carpal tunnel 
syndrome was assigned.  Therefore, the medical evidence of 
record fails to indicate that the veteran currently has 
carpal tunnel syndrome.  

The Board has considered the veteran's own contention that he 
suffers from carpal tunnel syndrome of the left upper 
extremity.  However, as a lay person, the veteran is not 
competent to provide a diagnosis of a particular disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the competent medical evidence of record does not assign a 
diagnosis of carpal tunnel syndrome.  While a history of 
carpal tunnel syndrome is often referred to in the veteran's 
recent medical evidence, it appears that these examiners were 
simply relaying what was told to them by the veteran, as 
there is no medical evidence of record in support of this 
claim.  The mere recitation of a veteran's self-reported lay 
history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  There is no medical evidence of record 
confirming that the veteran was ever diagnosed with carpal 
tunnel syndrome, or confirming that he had surgery for carpal 
tunnel syndrome in the past.  In fact, all of the medical 
evidence submitted by the veteran from the 1980s is 
completely silent about a history of carpal tunnel syndrome 
or carpal tunnel surgery.  

The Board is sympathetic to the veteran's claim.  However, 
based on the evidence above, the Board must conclude that 
service connection is not warranted for carpal tunnel 
syndrome of the left wrist.  There is no competent medical 
evidence to support the veteran's contention that he had 
carpal tunnel surgery in the 1970s.  Further, the evidence of 
record fails to establish that the veteran currently has 
carpal tunnel syndrome, or any residuals related to carpal 
tunnel surgery in 1970 - rather, the veteran has been 
diagnosed with ulnar nerve entrapment of undetermined 
etiology.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for carpal tunnel syndrome of the left 
wrist must be denied.

Service Connection for the Residuals of a Stroke

The veteran contends that he is entitled to service 
connection for the residuals of strokes, to include as 
secondary to his diabetes mellitus.  According to the 
veteran's April 2006 notice of disagreement, these strokes 
occurred in 1979 and 2000.  The veteran later indicated in 
his September 2008 hearing testimony that his first stroke 
was in 1984 or 1985.  The veteran was granted service 
connection for diabetes mellitus in the February 2006 rating 
decision.  However, the preponderance of the evidence 
establishes that service connection is not warranted in this 
case on a direct basis or on a secondary basis.  

Initially, the Board will address the veteran's contention 
that his strokes were secondary to his diabetes mellitus.  
The veteran claims that he suffered a stroke in 1979 and 
2000.  According to a March 2005 VA medical record, the 
veteran was seeking an Agent Orange Registry examination 
because he was concerned since he was recently diagnosed with 
diabetes.  Another VA outpatient treatment record from March 
2005 notes that the veteran was first diagnosed with diabetes 
about 8 months earlier.  Finally, according to the veteran's 
January 2006 VA examination for diabetes, the first evidence 
of the veteran being diabetic was in 2001.  The veteran 
confirmed this fact during his September 2006 hearing 
testimony at the RO, when he testified that he was diagnosed 
with diabetes "four or five years" prior.  

The Board recognizes that the record contains a single 
medical report from Dr. P.S. that notes a past history of 
diabetes.  This medical record is not dated.  However, this 
record does not indicate that Dr. S diagnosed the veteran 
with diabetes at this time.  Rather, the record simply notes 
that the veteran's past medical history is positive for 
diabetes.  All of the other records of medical treatment 
signed by Dr. S from 1980 and 1983 fail to mention a 
diagnosis or history of diabetes.  Therefore, the 
preponderance of the medical evidence of record establishes 
that the veteran did not have diabetes at this time.  

In January 2008, VA received a letter from Dr. S indicating 
that he diagnosed the veteran with diabetes mellitus in 1983.  
However, as discussed above, medical records from 1983 that 
are signed by Dr. S do not confirm this fact.  The evidence 
establishes that the veteran was treated by Dr. S for urinary 
retention and a lumbar strain, but there is no evidence of a 
diagnosis of or treatment for diabetes among these records.  
Therefore, since there is no evidence to support the 
contentions made by Dr. S in the January 2008 letter, the 
Board does not find the letter to be reliable.  

Since the evidence of record establishes that the veteran was 
not diagnosed with, or treated for, diabetes mellitus until 
after both of his claimed strokes of 1979 and 2000, service 
connection on a secondary basis is not warranted.  

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis.  First, there is no 
evidence that the veteran suffered from a stroke during his 
military service.  A review of all of the veteran's service 
medical records reveals that he did not seek treatment for 
any cerebrovascular disorder.  Also, upon his discharge 
examination in December 1969, there was no mention of a 
history of cerebrovascular episodes, strokes, or other 
vascular disorders.  

Also, the veteran has not submitted any medical evidence 
relating to his alleged stroke of the 1980s.  There is not a 
single piece of medical evidence of record from this time 
reflecting complaints, treatment, or hospitalization.  
Medical records from Dr. P.S., dated from 1980 and 1983, make 
no mention of a prior cerebrovascular episode.  Dr. S never 
mentions a stroke as part of the veteran's past medical 
history in these records.  

The Board recognizes that a number of the veteran's medical 
records suggest that he had a stroke in the 1980s.  However, 
there is no indication that these conclusions were based on 
anything more than a repeat of the veteran's own report of 
his medical history.  Again, the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, 
medical opinions premised upon an unsubstantiated account of 
a veteran are of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrence(s) 
described); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitation of a veteran or other claimant).  

Also, the medical evidence of record does not establish that 
the veteran had a stroke in 2000.  Records from November 
2000, prepared by a Dr. P.S., note that the veteran sought 
medical treatment for the sudden onset of a confused 
sensation accompanied by discomfort in his chest.  Dr. S 
concluded that the veteran's symptomatology was consistent 
with either cardiac or cerebrovascular disease.  Dr. S 
performed a head CT, but concluded there was no evidence of 
hemorrhage or hematoma.  The examiner found the head CT to be 
normal.  Magnetic resonance imaging of the brain was taken at 
this time as well, and the radiologist concluded that the 
veteran had no identifiable brain abnormality.  

The fact that the veteran has not suffered a stroke is 
further supported by the March 2005 VA Agent Orange Registry 
examination.  According to the examination report, the 
veteran did not suffer from a stroke in 1979 and 2000, but 
rather from a transient ischemic attack (TIA).  A TIA is a 
brief attack (from a few minutes to an hour) of cerebral 
dysfunction of vascular origin, with no persistent 
neurological deficit.  Dorland's Illustrated Medical 
Dictionary 384 (31st ed. 2007).  Therefore, there is no 
competent medical evidence of record establishing that the 
veteran has ever suffered from a stroke.  

Finally, the Board must also deny the veteran's claim because 
the evidence does not establish that the veteran currently 
has a disability.  VA has defined disability as an impairment 
in earnings capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
38 C.F.R. § 4.1, see also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002).  The veteran testified in his 
September 2008 hearing testimony that he suffers very minor 
symptoms, such as loss of eye motor coordination and numbness 
in several of his fingers.  However, the record is silent as 
to any medical evidence referring to any impairment of eye 
motor coordination.  Additionally, there has been no medical 
opinion linking any of the veteran's neurological symptoms to 
a stroke.  According to the medical evidence of record, there 
is nothing to suggest that the veteran suffered any residuals 
from a prior stroke or TIA.  The veteran has no functional, 
sensory, nerve, motor, or psychological impairments that have 
been linked to these episodes.  Therefore, there is no 
evidence of disability at this time.  The first prong of a 
successful service connection claim is the presence of a 
current disability resulting from in-service disease, injury 
or illness.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board recognizes that the veteran believes he has 
suffered from strokes in the past.  However, the veteran has 
not submitted any medical evidence, aside from his own 
personal statements, supporting a history of strokes.  As a 
lay person, the veteran is not competent to provide a 
diagnosis of a specific medical disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that there is no medical evidence indicating that 
the veteran has suffered from strokes in the past, and no 
medical evidence that if he did have a stroke, he currently 
experiences any disabling residuals as a result.  

As such, the preponderance of the evidence is against the 
claim, and the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The veteran's claim of 
entitlement to service connection for the residuals of a 
stroke, to include as secondary to diabetes mellitus, must be 
denied.




ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is denied.  

Entitlement to service connection for the residuals of a 
stroke, to include as secondary to the veteran's service-
connected diabetes mellitus, is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for hypertension and coronary artery disease, to 
include as secondary to his service-connected diabetes 
mellitus.  The evidence establishes that the veteran has been 
diagnosed with hypertension and coronary artery disease.  The 
veteran's claim has been denied because the evidence of 
record establishes that the veteran's diabetes mellitus was 
not diagnosed for many years after his hypertension and 
coronary artery disease were diagnosed.  However, this reason 
alone is insufficient to deny the veteran's claim.  

First, 38 C.F.R. § 3.310(b) requires that service connection 
be granted for any increase in the severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease.  
In this case, no consideration has been given as to whether 
the veteran's preexisting hypertension and coronary artery 
disease were aggravated after the onset of the veteran's 
diabetes mellitus.  As such, a VA examination should be 
provided to answer this question.  

Additionally, VA received a letter from a Dr. P.S. in January 
2008, noting that it was this doctor's opinion that there was 
a probable connection between the veteran's hypertension and 
coronary heart disease and his exposure to Agent Orange.  VA 
has only addressed the veteran's claims on a theory of 
secondary service connection, and not whether it may be 
directly related to his service in Vietnam and possible 
exposure to Agent Orange.  

Based on the above, additional VA examination is necessary 
before appellate review may proceed on these claims.  
Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded a new VA 
examination for his hypertension and 
coronary artery disease.  The examiner 
should review the veteran's claims file, 
and comment on any relevant evidence, to 
include the January 2008 note from Dr. 
P.S.  Any testing deemed necessary should 
be performed.  The examiner should be 
asked to answer the following questions:

(a) Is it at least as likely as not that 
the veteran's hypertension or coronary 
artery disease is related to the veteran's 
military service, to include possible 
exposure to Agent Orange?

(b) Is it at least as likely as not that 
the veteran's hypertension or coronary 
artery disease has been aggravated by the 
veteran's service-connected diabetes 
mellitus?  

A complete rationale must be provided for 
any opinion given.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


